Citation Nr: 0944102	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-25 864	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right hip disability.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
to September 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which denied claims for service connection for a right foot 
disorder as a residual of injury, headaches, an acquired 
psychiatric disorder including depression, and tinnitus.  
That decision also denied service connection for a right hip 
disorder, and a more recent January 2007 RO decision also 
denied service connection for a low back disorder.  An even 
more recent June 2008 RO decision, however, during the 
pendency of this appeal, granted service connection for the 
right hip disability - specifically, for iliotibial band 
syndrome, and assigned an initial 10 percent rating 
retroactively effective from September 23, 2005, the day 
after the Veteran's military service ended when he returned 
to life as a civilian.  He also appealed that decision, 
requesting a higher initial rating for this disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For reasons that will be explained, the Board is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


REMAND

In his August 2008 Substantive Appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  He also requested a 
hearing at the RO before the Board when more recently 
submitting another VA Form 9 in January 2009.  And the RO 
scheduled a video-conference hearing with the Board for 
September 1, 2009, and appropriately notified the Veteran.  
The undersigned Veterans Law Judge was designated to preside.

The day prior to the hearing, however, the Veteran telephoned 
the RO and indicated he would be unable to attend the hearing 
because of a previously scheduled medical appointment.  The 
presiding judge did not learn of this until after the 
hearing, so initially marked the Veteran as a "no show."  
But the Veteran's motion to reschedule his video-conference 
hearing since has been granted in November 2009 because of 
good cause shown for failing to appear for his prior 
scheduled hearing.  He has a right to this hearing before 
deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (citing 38 U.S.C.A. § 7104(a) (a claimant has 
right to a hearing before the issuance of a Board decision).  
See also 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 
20.700(a), 20.703 (2009).  

Accordingly, this case is REMANDED for the following action:

Re-schedule the Veteran for a video-
conference hearing before a Veterans Law 
Judge of the Board.  Notify the Veteran of 
the date, time, and location of his 
hearing.  Put a copy of this notification 
letter in his claims file.  If he changes 
his mind and decides not to have the 
hearing, or fails to report for it on the 
date scheduled, then also document this in 
his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


